Petition for Writ of Mandamus Denied and Memorandum Opinion filed
September 3, 2015.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-15-00724-CV



             IN RE KHISTINA CALDWELL DEJEAN, Relator


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                        County Court at Law No. 4
                           Harris County, Texas
                       Trial Court Cause No. 1066539

                       MEMORANDUM OPINION

      On August 27, 2015, relator Khistina Caldwell DeJean filed a petition for
writ of mandamus in this court. See Tex. Elec. Code Ann. § 273.061 (West 2010);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel
respondent, Annise D. Parker, Mayor of the City of Houston, to allow her
additional time to complete her application for her name to be placed on the ballot
for the November 3, 2015 mayoral election.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus.


                                                  PER CURIAM



Panel consists of Justices Jamison, McCally, and Wise.




                                         2